UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended June 30, 2007 Commission File No. 001-15401 ENERGIZER HOLDINGS, INC. (Exact name of registrant as specified in its charter) MISSOURI43-1863181 (State of Incorporation)(I.R.S. Employer Identification No.) 533 MARYVILLE UNIVERSITY DRIVE, ST. LOUIS MISSOURI 63141 (Address of principal executive offices)(Zip Code) (314) 985-2000 (Registrant's telephone number, including area code) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. YES: X NO: Indicate by check mark whether registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). YES:
